Mr. Justice Schaeper delivered the opinion of the court: The defendants, Augustine B. Gonzalez, Robert Gonzalez and George Robles, together with Encarnation Gonzalez and Joseph Luna, were indicted in the criminal court of Cook County for the crime of forcible rape. Defendants pleaded not guilty, were tried by the court without a jury, and found guilty. Augustine B. Gonzalez, Robert Gonzalez, and Robles were sentenced to imprisonment in the penitentiary for terms of thirty-five, thirty and fifteen years, respectively. Encarnation Gonzalez, who was sentenced to five years’ imprisonment, prosecuted a separate writ of error and, at the January, 1953, term, the judgment against him was reversed, without remandment. (People v. Gonzales, ante, page 205.) Augustine B. Gonzalez, Robert Gonzalez, and Robles prosecute the present writ of error. To obtain a reversal, defendants contend that the evidence is insufficient to sustain the judgment of conviction. The evidence has been set forth in our opinion in People v. Gonzalez, ante, page 205. Repetition would serve no useful purpose. For the reasons assigned in People v. Gonzalez, ante, page 205, we are of the opinion that the evidence was insufficient to prove the charge of forcible rape against anyone of these three defendants. The judgment of the criminal court of Cook county is therefore reversed. Judgment reversed.